                                                                                 United States District Court
                                                                                    Southern District of Texas

                                                                                       ENTERED
                      IN THE UNITED STATES DISTRICT COURT                           January 30, 2019
                       FOR THE SOUTHERN DISTRICT OF TEXAS                           David J. Bradley, Clerk
                                HOUSTON DIVISION



TIM O'LAUGHLIN, BOP #27778-044,            §
                                           §
                      Plaintiff,           §
                                           §
V.                                         §             CIVIL ACTION NO. H-19-0107
                                           §
ESTHER MARIA CORRIGAN,                     §
                                           §
                      Defendant.           §




                         MEMORANDUM OPINION AND ORDER



     Plaintiff, Tim O'Laughlin (BOP #27778-044), who is currently

in custody of the United States Bureau of Prisons at the Federal

Medical Center in Springfield, Missouri,                    has filed a handwritten

Formal Complaint ("Complaint")         (Docket Entry No. 1) alleging that

the defendant has violated his rights.                     Because O'Laughlin is an

inmate who has not paid the filing fee,                    the court is required to

scrutinize     the     Complaint   under       the       federal   in    forma      pauperis

statute and dismiss the case if it determines that the action is

"frivolous or malicious;" "fails to state a claim on which relief

may be granted;" or "seeks monetary relief from a defendant who is

immune from such relief."          28 U.S.C.         §   1915 (e) (2) (B); see also 28

U.S.C.   §   1915A.     After reviewing all of the pleadings, the court

concludes     that     this   action must       be       dismissed      for   the     reasons

explained briefly below.
                                     I.     Background

      Court records disclose that 0' Laughlin is presently in custody

pending federal prosecution on a multi-count indictment charging

him   with       using      interactive      computer         services     and    interstate

commerce to harass,             intimidate,      and cause substantial emotional

distress to two individuals                 (R.J.    and E.C.)         in violation of 18

U.S.C.     §   2261A(2) (A)     (counts one and two) and transmitting a threat

to injure another entity (the Boeing Company)                           in violation of 18

U.S.C.     §   875 (c)     (count three).        See United States v. O'Laughlin,

Crim. No. 4:12-00181 (E.D. Mo.)                  (Docket Entry No. 2).            O'Laughlin

was found incompetent to stand trial in the case, resulting in his

continued confinement at the Federal Medical Center in Springfield.

See   id.       (Docket      Entry   No.     40);       see     also    United    States    v.

O'Laughlin,          695   F.   App'x     172,    172      (8th   Cir.    Aug.    10,   2017)

(upholding O'Laughlin's continued civil commitment for inpatient

treatment following the finding of incompetency due to a mental

disease that features "delusions and paranoid beliefs").

      In       the    pending    Complaint,         0' Laughlin        seeks "damages" for

"personal injury" caused by the defendant, Esther Maria Corrigan,

a private citizen who resides in a suburb of Houston, Texas.                               See

Complaint, Docket Entry No.                1, pp.     1,   2.     O'Laughlin appears to

accuse Corrigan of              invading his privacy,             stalking,      defamation,

slander, and violating federal law by planting a radio transmitter

device or microchip in his body.                    See id. at 1, 3.          According to

0' Laughlin,         the   implanted device has            communicated his         "private

                                             -2-
data" to police in St.          Louis,    Missouri,         and the Boeing Company,

where O'Laughlin was formerly employed. 1               See id. at 1.       In support

of his claims O'Laughlin provides correspondence from a doctor and

a   private    investigator,     who     recommend      that    0' Laughlin undergo

"frequency scanning" or further testing because he might have a

foreign device implanted in his body. 2                See Correspondence, Docket

Entry No. 1-1, pp. 2, 6.


                                 II.     Discussion

      The     Supreme   Court   has     held    that    a    complaint    filed   by    a

litigant      who   proceeds    in     forma    pauperis      may   be   dismissed     as

frivolous "where it lacks an arguable basis either in law or in

fact."      Neitzke v. Williams, 109 S. Ct. 1827, 1831-32                  (1989).     A

claim is factually frivolous "when the facts alleged rise to the

level of the irrational or the wholly incredible[.]"                        Denton v.

Hernandez, 112 S. Ct. 1728, 1733 (1992).                Included in this class of

claims are those "describing fantastic or delusional scenarios" and


      1
      See 0' Laughlin v. The Boeing Company, Civil No. 4: 18-1552
(E.D. Mo. Nov. 2, 2018) (dismissing O'Laughlin's civil action
against the Boeing Company for terminating his employment in 2000
for failure to timely exhaust administrative remedies as required
to assert a claim under the Americans with Disabilities Act) .
      2
      The correspondence consists of an undated letter from Dr. J.
Hall of San Antonio, Texas, and a report dated July 7, 2011, from
Owner/Lead Investigator Melinda Kidder of Columbia Investigations.
See Correspondence, Docket Entry No. 1-1, pp. 2-6. O'Laughlin also
provides a letter dated March 22, 2010, from former Missouri State
Representative Jim Guest, regarding his belief that another
individual named James Walbert, who was also examined by Dr. Hall,
had a foreign device, "most likely a microchip," in his body. See
Correspondence, Docket Entry No. 1-1, p. 1.

                                          -3-
allegations        that      are   "fanciful"      and    "clearly    baseless."    Id.

(citations omitted); see also Harris v. Hegmann, 198 F.3d 153, 156

(5th Cir. 1999)         ("A complaint is factually frivolous when the facts

alleged are fantastic or delusional scenarios or the legal theory

upon     which     a    complaint     relies       is    indisputably    meritless.")

(citations and internal quotation marks omitted)

        O'Laughlin's allegation that a transmitter or microchip has

been covertly implanted in his body by a random private citizen for

the purpose of improper surveillance is the sort of claim that

courts routinely dismiss as factually frivolous.                     See, e.g., Dodson

v. Haley,    No.       16-6196,    2017 WL 3224485, at *1           (6th Cir. May 17,

2017)    (dismissing as frivolous a prisoner's claim that correctional

officers installed "eye cameras" and "thought processing devices"

in his body); Golden v. Coleman, 429 F. App'x 73, 74 (3d Cir. 2011)

(dismissing as frivolous a prisoner's claim that prison employees

implanted "Government Micro Eye Cameras" in his food,                      which then

attached to the "visual cortex" in his brain and sent images to a

computer for broadcast on "prison television"); Manco v. Does, 363

F. App'x 572,          575    (lOth Cir.   2010)    (dismissing as frivolous the

plaintiff's claim that prison officials implanted a tracking device

in his jaw to "monitor his thoughts and send him inaudible, profane

messages"); Johnson v. Drug Enforcement Agency,                      137 F. App'x 680

(5th Cir.     2005)         (dismissing as frivolous plaintiff's allegation

that the DEA implanted a transmitter in his scalp); Patterson v.

UHC     Hospital       of    Lafayette,    Civil    Action    No.    6:17-1383,    2017

                                            -4-
WL 6811709,     at *1      &   *2    (W.D.   La.    Oct.   31,   2017)   (dismissing the

plaintiff's allegation that doctors implanted a microchip device in

his    body   during     an    "illegal      surgery"      as    "so   delusional   as   to

warrant dismissal as frivolous")               (citations omitted).         Accordingly,

this    civil    action        will    be    dismissed       pursuant     to   28   U.S.C.

§   1915 (e) (2) (B).

                              III.    Conclusion and Order

       Accordingly, the court ORDERS as follows:

       1.     Tim 0' Laughlin's Formal Complaint (Docket Entry
              No. 1) is DISMISSED with prejudice as frivolous
              pursuant to 28 U.S.C. § 1915 (e) (2) (B).

       2.     The dismissal will count as a STRIKE for purposes
              of 28 U.S.C. § 1915(g).

       3.     Prison officials at the Federal Medical Center in
              Springfield shall deduct     the   filing  fee  for
              indigent litigants ($350.00) from the inmate trust
              fund account belonging to the plaintiff,        Tim
              O'Laughlin (BOP #27778-044), and forward those
              funds when they are available to the Clerk of Court
              in compliance with 28 U.S.C. § 1915(b) until the
              entire amount is paid.

       The Clerk will provide a copy of this Memorandum Opinion and

Order to:       (1)     the plaintiff;        (2)    the Warden, MCFP Springfield,

Federal Medical Center, P.O. Box 4000, Springfield, MO 65801; and

(3) the Manager of the Three-Strikes List for the Southern District

of Texas at Three Strikes@txs.uscourts.gov.

       SIGNED at Houston, Texas, on this 30th




                                                                    LAKE
                                                      UNITED STATES DISTRICT JUDGE

                                             -5-
